DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27 and 29-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al (US 6941171).
Regarding claim 21, Mann et al (hereafter Mann) discloses a minimally invasive implantable medical device for delivering neurostimulation therapy to an acupuncture point for treatment of a symptom associated with the acupuncture point, the implantable medical device comprising: a hermetically sealed housing (100) formed of a biocompatible metal, comprising titanium or alloy thereof (C:20, L:28-45), the hermetically sealed housing having a reduced size for minimally invasive implantation (C:16, L:51-53),  configured for implantation within a body of a patient for delivery of neurostimulation therapy to an acupuncture point for treatment of a symptom associated with the acupuncture point (C:16, L:51-53; C:9, L:44-54; it is noted this limitation is a functional limitation and as long as the prior art meets the structural requirements and is capable of performing the recited functions, the prior art meets the limitations), electronic circuitry enclosed within the hermetically sealed housing, electronic circuitry comprising: a power supply (C:20, L:54-60); a pulse generating circuit (12); and memory (18), a control unit (20) configured to cause the pulse generator to deliver a therapy output according to a specified stimulation regimen stored in the memory (C:15, L:8-24, intermittent stimulation or continuous treatment; C:20, L:60-64; C:15, L:60-67; C:18, L:1-5, confirm response); two or more electrodes (72) incorporated into the hermetically sealed housing with externally exposed surfaces capable of being operably positioned in proximity to a targeted nerve and electrically coupled to the pulse generator, telemetry module and associated antenna (coil) configured to establish a wireless telemetry link between the electronic circuitry and at least one external programming device (C:21, L:17-36; C:14, L:41-52; ), wherein communication with the external programming device via the telemetry module enables receipt of a command to adjust an intensity or strength of the therapy up or down (C:15, L:8-24, intermittent stimulation or continuous treatment), w herein receipt of a command via the telemetry module is confirmable (C:15, L:60-67; C:18, L:1-5, confirm response). Mann further teaches the hermetically sealed housing shape and size is determined by the structure of the desired target, the surrounding area, and the method of insertion (C:16, L:55-62) enables minimally invasive implantation of the enclosure within a body of a patient. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the housing have a volume of less than about one cubic centimeter enabling minimally invasive implantation of the enclosure within a body of a patient (C:16, L:51-53), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 22, Mann teaches all of the limitations set forth in claim 21, wherein the hermetically sealed housing is configured for implantation along the medial portion of an ankle of a patient for delivery of an electrical stimulation therapy to a tibial nerve of the patient (C:9, L:44-54; it is noted this limitation is a functional limitation and as long as the prior art meets the structural requirements and is capable of performing the recited functions, the prior art meets the limitations).
Regarding claim 23, Mann teaches all of the limitations set forth in claim 21, wherein the low profile implantable tibial nerve stimulation device is configured to stimulate a tibial nerve of a patient to treat overactive bladder syndrome (C:9, L:44-54; it is noted this limitation is a functional limitation and as long as the prior art meets the structural requirements and is capable of performing the recited functions, the prior art meets the limitations).
Regarding claim 24, Mann teaches all of the limitations set forth in claim 21, wherein Mann further teaches the hermetically sealed housing shape and size is determined by the structure of the desired target, the surrounding area, and the method of insertion (C:16, L:55-62) enables minimally invasive implantation of the enclosure within a body of a patient. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the housing have a volume of less than about one cubic centimeter enabling minimally invasive implantation of the enclosure within a body of a patient (C:16, L:51-53), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 25, Mann teaches all of the limitations set forth in claim 21, wherein since Mann teaches the hermetically sealed housing shape and size is determined by the structure of the desired target, the surrounding area, and the method of insertion (C:16, L:55-62) enables minimally invasive implantation of the enclosure within a body of a patient. Therefore, it would have been further obvious to one with ordinary skill in the art at the time of the invention to make the implantable neural stimulation device have a total volume of between about one cubic centimeter and about one tenth of a cubic centimeter, since it has since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 26, Mann teaches all of the limitations set forth in claim 21, wherein the controller comprises a microprocessor (C:15, L:55-67).

Regarding claim 27, Mann teaches all of the limitations set forth in claim 21, wherein an output of the electronic circuitry is selectively adjustable via an external magnetic field (Mann, C:23, L:35-42).
Regarding claim 30, Mann teaches all of the limitations set forth in claim 21, wherein the wireless telemetry link is bidirectional (C:15, L:55-65, can receive sensing signals; C:15, L:8-24, or deliver signals for stimulation or continuous treatment). 
Regarding claim 31, Mann teaches all of the limitations set forth in claim 21, wherein the telemetry module is configured to enable a user to control therapy output parameters, including at least one of a pulse amplitude, a pulse width, pulse shape, pulse frequency, duty cycle, therapy on and off times, electrode selection, or electrode polarity assignments (C:21, L:55-67, C:14, L:63-67).
Regarding claim 32, Mann teaches all of the limitations set forth in claim 21, wherein the telemetry module is configured to at least one of transmit or receive at least one of patient data, therapy data or device related data (C:15, L:1-5).
Regarding claim 33, Mann teaches all of the limitations set forth in claim 21, wherein the power supply comprises at least one of a primary battery cell, rechargeable battery cell, or an inductively couple power source (C:20, L:54-60).
Regarding claim 34, Mann teaches all of the limitations set forth in claim 33, wherein the telemetry module is configured to transmit a remaining life of the power supply (C:14, L:40-52; C:15, L:37-53).

Regarding claim 35, Mann teaches all of the limitations set forth in claim 21, further comprising a user interface configured to enable a user to adjust stimulation control parameters (C:21, L:55-67, C:14, L:63-67).
Regarding claim 36, Mann teaches all of the limitations set forth in claim 35, wherein the user interface enables the user to enter information relating to at least one of symptoms or events associated with at least one of the delivered neurostimulation therapy or an overactive bladder (C:21, L:55-67, C:14, L:63-67).
Regarding claim 37, Mann teaches all of the limitations set forth in claim 36, wherein the user interface enables a user to enter at least one of a fluid intake, a voiding time, a wetting event, or a medication taken (C:22, L:65-67, C:23, L:16-30).
Regarding claim 38, Mann teaches all of the limitations set forth in claim 35, wherein the user interface prompts the user to enter information at regular intervals (C:23, L:1-15).
Regarding claim 39, Mann teaches all of the limitations set forth in claim 21, further comprising one or more sensor configured to at least one of detect a need for therapy delivery, monitor a response to therapy delivery, control therapy delivery on/off times, or provide feedback to a user (EMG sensor, C:23, L:10-15).
Regarding claim 40, Mann teaches all of the limitations set forth in claim 39, wherein the one or more sensor is configured to measure at least one of a electromyogram signal, muscle, or nerve activation due to delivered neurostimulation therapy (C:23, L:10-15).
Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al (US 6941171), as applied to claim 21 above, and further in view of Loeb et al (US 6051017).
Regarding claim 28. (New) The low profile implantable tibial nerve stimulation device of claim 21, wherein Loeb et al (hereafter Loeb) further teaches it was known in the art for a telemetry module is configured to establish a wireless telemetry link over a distance (C:10, L:25-30). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the telementry module of Mann configured to establish a wireless telemetry link over a distance of at least two feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 29, Mann in view of Loeb teaches all of the limitations set forth in claim 28, wherein the external magnetic field is configured to cease the neurostimulation therapy (Mann, C:23, L:35-42, can turn off when proximity to magnet is too fa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/             Primary Examiner, Art Unit 3771